PER CURIAM.
 Rogers was discharged for unauthorized absence from work. When his claim was submitted to arbitration, pursuant to the collective bargaining agreement, the arbitrator considered past instances of unexplained truancy and on that basis concluded that the discharge was for cause. Rogers attacks the scope of the matters considered by the arbitrator (specifically, the previous absences) on grounds we think frivolous. Certainly national labor policy militates toward allowing exceedingly wide discretion to arbitrators, see United Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S. 593, 80 S.Ct. 1358, 4 L.Ed.2d 1424; furthermore, past instances of similar misconduct would seem peculiarly pertinent to assessing the reasonableness of an employer’s discharge of an employee.
Affirmed.